          Case 2:20-cr-00072-SLH Document 31 Filed 11/25/20 Page 1 of 2

                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA


 UNITED STATES OF AMERICA

                          v.                         Criminal No. 20-72

 JON DETEMPLE


                   GOVERNMENT’S RESPONSE TO DEFENDANT’S
                POSITION WITH RESPECT TO SENTENCING FACTORS

               AND NOW comes the United States of America, by its attorneys, Scott W. Brady,

United States Attorney for the Western District of Pennsylvania, and Heidi M. Grogan, Assistant

United States Attorney for said District, and respectfully files the following Position with Respect

to Sentencing Factors:

               1.        The Government has reviewed the final Presentence Investigation Report

(“PSIR”) and the Addendum prepared for Jon DeTemple by United States Probation Officer

Michael Howard, as well as Defendant’s Position With Respect to Sentencing Factors (Doc. No.

25).

               2.        Counsel for the government disagrees with defendant’s position and

concurs with Mr. Howard that defendant’s offense conduct in this case satisfies the enhancement

for distribution under USSG § 2G2.2(b)(3)(F).

               3.        In short, defendant’s use of a peer-to-peer network, namely BitTorrent

(version 7.9.2.368) satisfies the definition of “distribution” as defined in USSG § 2G2.2(b)(3).

See United States v. Prophet, 644 Fed. App’x 128 (3d Cir. 2016) (mem) (per curium) (upholding

district court’s application of the distribution enhancement pursuant to § 2G2.2(b)(3) where

defendant merely logged into a file-sharing network). In Prophet, the Third Circuit distinguished


                                                 1
          Case 2:20-cr-00072-SLH Document 31 Filed 11/25/20 Page 2 of 2

the proof required to establish a violation of distribution of child pornography pursuant to 18

U.S.C. § 2252(a)(2), as set forth in United States v. Husmann, 765 F.3d 169 (3d Cir. 2014), from

evidence sufficient to establish “distribution” as defined under the Guidelines at § 2G2.2(b)(3).

644 Fed. App’x at 129. The Court in Prophet concluded that defendant’s “act of merely logging

in to a file-sharing network qualified as distribution [under the applicable sentencing guideline].”

Id. Accordingly, here, defendant’s admitted use of a peer-to-peer sharing site establishes the

applicability of the distribution enhancement under § 2G2.2(b)(3)(F).

               4.      At sentencing, the government may present additional evidence of

defendant’s knowing distribution, including the user agreement that an individual must accept in

order to download the peer-to-peer software that defendant used and which explicitly states that

the user knows that files downloaded or shared through the BitTorrent software will be made

available to others and consents to the same.

                                                     Respectfully submitted,

                                                     SCOTT W. BRADY
                                                     United States Attorney

                                                     s/ Heidi M. Grogan
                                                     HEIDI M. GROGAN
                                                     Assistant United States Attorney
                                                     PA ID No. 203184




                                                 2
